Citation Nr: 0021697	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active duty from July 1971 to August 1991.  

The issue currently on appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico which denied the veteran's 
claim for service connection for a nervous disorder.  


REMAND

A hearing was held at the RO in February 1999.  During the 
hearing the veteran's representative essentially contended 
that the veteran's psychiatric problems were related to her 
service-connected disabilities.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non- 
service-connected condition is proximately due to, or the 
result of a service- connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).

Subsequent to the hearing the RO scheduled the veteran for a 
VA psychiatric examination to determine if the depression was 
related to the service connected disabilities.  The 
psychiatric examination was completed in March 1999. Although 
this aspect of the claim was referenced in the supplemental 
statement of the case (SSOC) sent to the veteran in July 
1999, the law and regulations regarding service connection on 
a secondary basis were not included.

In addition, in the course of her hearing, the veteran 
testified that she was currently being treated by a VA 
psychiatrist and psychologist at the VA hospital (VAMC) for 
her nervous condition.  The Board points out that any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the VA medical 
facility in San Juan, Puerto Rico to 
furnish copies of all current t medical 
records relative treatment for her 
psychiatric illness. 

2.  Thereafter, following any additional 
development deemed necessary, the RO 
should formerly readjudicate the issue of 
service connection for a nervous 
disorder, to include on a secondary 
basis.  The RO is requested to consider 
Allen v. Brown, 7 Vet. App. 439 (1995).

If the benefit sought is not granted, the veteran and her 
representative should be furnished a SSOC, which include the 
law and regulations regarding secondary service connection 
and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


